internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-114608-02 date date x shareholder date state legend this letter responds to your letter on behalf of x dated date requesting a ruling under sec_1362 of the internal_revenue_code facts the information submitted states that x was incorporated in state on date x’s shareholder represents that he intended for x to be treated as an s_corporation for federal tax purposes as of date however a form_2553 election by a small_business_corporation was not filed timely x requests a ruling under sec_1362 that its sec_1362 election will be treated as timely made for its taxable_year that began on date law sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides when an s election will be effective generally if an s plr-114608-02 election is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made sec_1362 provides that if an s election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for such taxable_year and sec_1362 shall not apply conclusion based on the facts submitted and the representations made we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation and is eligible for relief under sec_1362 accordingly if x makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 containing an effective date of date within days following the date of this letter then such election will be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion concerning whether x otherwise qualifies as an s_corporation for federal tax purposes under a power_of_attorney on file with this office we are sending a copy of this letter to x and x’s authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes cc sincerely mary beth collins senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries
